      Case 2:14-cv-00601-MHT-JTA Document 2856 Filed 06/26/20 Page 1 of 3



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

EDWARD BRAGGS, et al.,                 )
                                       )
        Plaintiffs,                    )
                                       )           CIVIL ACTION NO.
        v.                             )             2:14cv601-MHT
                                       )                  (WO)
JEFFERSON S. DUNN, in his              )
official capacity as                   )
Commissioner of                        )
the Alabama Department of              )
Corrections, et al.,                   )
                                       )
        Defendants.                    )

                 ORDER FOR REPLACEMENT ARBITRATOR

       This    court    recently       terminated         Magistrate      Judge

John Ott as a judge in this case upon his retirement.

See Order (doc. no. 2837).                   Judge Ott had previously

served in multiple roles, including as arbitrator of

disputes       arising     out    of       consent    decrees       resolving

claims brought under the Americans with Disabilities

Act,      42     U.S.C. § 12131,           et      seq.     and § 504       the

Rehabilitation Act of 1973, 29 U.S.C. § 794, et seq.

The     parties      specifically          named     Judge    Ott    as     the

arbitrator in the Phase 1 consent decree (doc. no. 728)
     Case 2:14-cv-00601-MHT-JTA Document 2856 Filed 06/26/20 Page 2 of 3



and agreed to use the same dispute resolution process

in    the    Phase        2A    consent      decree    (doc.       no.   1291).

Further, the court understands that there is one such

arbitration currently pending.                  See Order (doc. no. 6),

In re: Patrick Joseph Charest Request for Arbitration

in the Braggs Litigation, No. 19-misc-3852.

      The    consent       decrees       contemplate        that    “[i]f   ...

Judge       Ott     ...        becomes       unavailable      to     arbitrate

disputes,         the   Parties     will      agree   upon    a    replacement

arbitrator.”            Phase 1 Consent Decree (doc. no. 728) at

71 n.15.           Further, “[i]f the Parties are unable to

agree upon a replacement arbitrator, they will petition

the Court to appoint a replacement arbitrator who will

be a current or former U.S. Magistrate Judge from one

of the U.S. District Courts sitting in Northern, Middle

or Southern Districts of Alabama.”                    Id.

                                     ***

      Accordingly, it is ORDERED as follows:

      (1) The parties are to meet and confer on whether

            they can agree upon a replacement arbitrator.


                                         2
Case 2:14-cv-00601-MHT-JTA Document 2856 Filed 06/26/20 Page 3 of 3



 (2) The parties are to file, by noon on July 6,

       2020, a joint statement updating the court as

       to    whether      there       is   an     agreement     for     a

       replacement      arbitrator         and,   if    so,   who   that

       person is.

 (3) If     there    is    no   agreement,        the    parties      are

       allowed until noon on July 6, 2020, to petition

       the court to choose and appoint a replacement

       arbitrator in accordance with the process set

       forth in the Phase 1 Consent Decree (doc. no.

       728).

      The clerk of the court is to furnish a copy of

 this order to Magistrate Judge John Ott.

 DONE, this the 26th day of June, 2020.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE




                                  3
